DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 05/11/2022 (Track-One).  
3.	Acknowledgment is made of Continuing Data: This application is a CON of 17/205,626 filed 03/18/2021 now PAT 11137997; which is a CON of 16/874,887 filed 05/15/2020 now PAT 10983784; which is a CON of 16/450,022 filed 06/24/2019 now PAT 10691525; which is a CON of 16/044,435 filed 07/24/2018 now PAT 10387139; which has PRO 62/560,224 filed 09/19/2017; which has PRO 62/536,767 filed 07/25/2017.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 21-40 (renumbered 1-20) are allowed.  Claims 1-20 were previously cancelled.

Terminal Disclaimer
5.	The terminal disclaimer filed on 05/11/2022 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patent 10,691,525 – 11,137,997 – 11,068,258 – 10,387,139 – 10,983,784 have been reviewed and approved.  The terminal disclaimers have been recorded.

Reason for Allowance
6. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “accessing a controller software change based on the device being determined to be in the first mode of operation, the controller software change comprising a delta file generated based on comparing two multidimensional grids, each multidimensional grid representing a version of software in multiple dimensions; and implementing the controller software change on a controller associated with the device when the device is in the first mode of operation, wherein implementing the controller software change comprises: storing the delta file adjacent to current software on the controller; and linking at least one code segment of the delta file to the current software” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198
05/23/2022.